Case 2:19-cv-00814-RFB-BNW Document 1-2 Filed 05/10/19 Page 1 of 9
                                                           Electronically Filed
                                                           3/1/2019 1:34 PM
                                                           Steven D. Grierson
                                                           CLERK OF THE COURT




                                                     CASE NO: A-19-790291-C



                                                       Department 26




                        Case Number: A-19-790291-C
Case 2:19-cv-00814-RFB-BNW Document 1-2 Filed 05/10/19 Page 2 of 9
Case 2:19-cv-00814-RFB-BNW Document 1-2 Filed 05/10/19 Page 3 of 9
Case 2:19-cv-00814-RFB-BNW Document 1-2 Filed 05/10/19 Page 4 of 9
Case 2:19-cv-00814-RFB-BNW Document 1-2 Filed 05/10/19 Page 5 of 9
Case 2:19-cv-00814-RFB-BNW Document 1-2 Filed 05/10/19 Page 6 of 9
Case 2:19-cv-00814-RFB-BNW Document 1-2 Filed 05/10/19 Page 7 of 9
Case 2:19-cv-00814-RFB-BNW Document 1-2 Filed 05/10/19 Page 8 of 9
Case 2:19-cv-00814-RFB-BNW Document 1-2 Filed 05/10/19 Page 9 of 9
